Citation Nr: 0401180	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The appellant served on active duty from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Nashville, Tennessee.  


REMAND

The veteran is currently evaluated as 100 percent disabled 
due to service-connected post-traumatic stress disorder.  
This is his only service-connected disability.  The veteran 
is also shown to be blind in both eyes, and to have fractured 
his maxilla, as the result of a post-service motor vehicle 
accident (MVA) in 1982.  He takes medication for residual 
facial pain.  Service connection is not currently in effect 
for blindness, or any other residual effects of the veteran's 
1982 MVA.  

Compensation at the aid and attendance, or housebound, rate 
is payable for certain manifestations of service-connected 
disability.  See 38 U.S.C.A. § 1114(l) (2002); 38 C.F.R. §§  
3.350, 3.352 (2003).

In August 2002, the veteran was afforded a VA aid and 
attendance, or housebound, examination.  A review of this 
report shows that the examiner stated that the veteran needed 
another person in attending to the ordinary activities of 
daily living.  However, it is unclear whether the examiner's 
conclusion was based on the veteran's blindness, or the 
effects of his nonservice-connected disabilities.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions: 

1.  All pertinent VA medical records (not 
already in the claims files) should be 
obtained and made of record. 

2.  The RO should schedule the veteran 
for a special VA aid and 
attendance/housebound examination.  The 
claims files should be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  At the conclusion of the 
evaluation, the examiner should express 
an opinion as to the medical probability 
that the claimant is either housebound or 
in need of permanent aid and attention 
due to his service-connected PTSD.  A 
complete rationale should be provided for 
any conclusions reached.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an award of special 
monthly compensation is warranted under 
applicable laws and regulations.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




